Citation Nr: 1716135	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  15-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a stroke as secondary to service-connected deep venous thromboses of the right leg with post phlebitic syndrome and/or residuals of pulmonary embolus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing before the Board, the Veteran indicated that there are additional private treatment records that have not been submitted to VA for review.  The Veteran indicated that he would submit the records for review; however, no additional evidence has been received since the August 2016 hearing.  

Accordingly, on remand, the AOJ should obtain and associate with the electronic record updated VA treatment records and ask the Veteran to provide the appropriate authorization and release forms for VA to obtain any outstanding private treatment records.

Additionally, the Board observes that the Veteran argued in his April 2015 VA Form 9 that the May 2013 VA examiner relied on inaccurate facts when providing the etiology opinion.  Specifically, the Veteran indicated that he did not have emphysema or polycythemia, risk factors the examiner noted could have contributed to his stroke.  In addition, the examiner did not indicate whether the Veteran's service-connected residuals of pulmonary embolus could have caused or contributed to the stroke and its residuals.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  On remand, an addendum opinion must be obtained addressing the etiology of the Veteran's stroke, to include whether it was caused or aggravated by the Veteran's deep venous thromboses of the right leg with post phlebitic syndrome and/or residuals of pulmonary embolus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records.

2. Ask the Veteran to identify all private providers that have treated his service-connected conditions and his stroke with residuals.  He should be provided and asked to complete the appropriate authorization and release forms for VA to obtain his treatment records.  Inform him that he may submit copies of the records on his behalf.

3. After all records have been received, schedule the Veteran for a VA examination to determine the nature and etiology of his stroke and residuals.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.

All necessary testing must be provided and symptoms reported in detail.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke was caused by his service-connected deep venous thromboses of the right leg with post phlebitic syndrome and/or residuals of pulmonary embolus, to include whether the service-connected conditions contributed to the stroke.

If the opinion to the foregoing is negative, the examiner must opine whether it is at least as likely as not that the Veteran's service-connected conditions have aggravated (permanently worsened beyond the natural progression of the disease) the residuals from the stroke, if any.

In providing these opinions, the examiner must provide a complete rationale for any opinion provided. In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

If the Veteran is unable to report for the examination, an examiner should be asked to provide the requested opinions based on his or her review of the claims file.

3. The RO should ensure that the requested development has been substantially completed, to include making sure that the requested opinions have been provided with adequate rationale in compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

